PER CURIAM:
This claim arises out of damages to a 1978 Ford automobile which struck a pothole on West Virginia Route 119 near Hernshaw, West Virginia. The accident occurred in late March or early April, 1982. The vehicle’s right front wheel rim was replaced at a cost of $214.05. The claimant testified that he did not see the pothole until after the vehicle struck it.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the State to be found liable, it must first have had either actual or constructive notice of the defect in the roadway. Since there was no proof that the State had notice of the defect, the claim must be denied.
Claim disallowed.